 1   Scott P. Jang (State Bar No. 260191)
     Hardev S. Chhokar (State Bar No. 311802)
 2   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
 3   San Francisco, California 94111-4615
     Telephone: (415) 394-9400
 4   Facsimile: (415) 394-9401
     E-mail: Scott.Jang@jacksonlewis.com
 5   E-mail: Hardev.Chhokar@jacksonlewis.com
 6   Attorneys for Defendant
     LHOIST NORTH AMERICA OF ARIZONA, INC.
 7

 8                                  UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11   RICK OLAGUIBEL,                                 Case No. 3:18-cv-07655 MMC JCS
12                     Plaintiff,                    NOTICE OF SETTLEMENT
13          v.                                       STIPULATION AND [PROPOSED]
                                                     ORDER RE: DEFENDANT’S MOTION
14   LHOIST NORTH AMERICA, a Corporation             TO COMPEL AND MOTION FOR
     doing business in the State of California and   SANCTIONS
15   Does 1-50, Inclusive,
16                     Defendants.                   Complaint Filed:   November 21, 2018
                                                     Trial Date:        June 15, 2020
17

18

19

20

21

22

23

24

25

26

27

28
                                              1
     NOTICE OF SETTLEMENT & STIPULATION AND [PROPOSED] ORDER RE: DEF.’S
     MOTION TO COMPEL AND MOTION FOR SANCTIONS                Case No. 3:18-cv-07655 MMC JCS
 1          Plaintiff Rick Olaguibel (“Plaintiff”) and Defendant Lhoist North America of Arizona,
 2   Inc. (erroneously sued as Lhoist North America) (“Defendant”) have reached a settlement and are
 3   working on finalizing a written settlement agreement. Accordingly, the Parties hereby stipulate
 4   and request the Court grant the following:
 5          1.      The Parties shall work to finalize a written settlement agreement. The Parties will
 6   file a status report with the Court within 60 days if the case has not been dismissed pursuant to the
 7   terms of the Parties’ settlement agreement.
 8          2.      Defendant’s motion to compel (ECF No. 42) and motion for sanctions (ECF No.
 9   43), which are currently set for hearing on October 25, 2019, are held in abeyance. In the event
10   the Parties inform the Court that a final settlement agreement could not be reached, the Court will
11   set a new opposition deadline and reschedule the hearing on Defendant’s motions. Defendant’s
12   right to pursue the matters encompassed by the motions will not be affected or prejudiced by the
13   current October 22, 2019, discovery deadline.
14          3.      In the event the Parties inform the Court that a final settlement agreement could
15   not be reached, the fact discovery deadline for Defendant shall be extended to a reasonable date
16   set by the Court.
17   IT IS SO STIPULATED.
18   Dated: October 4, 2019                        JACKSON LEWIS P.C.
19

20                                         By:     __/s/ Scott P. Jang1__________________
                                                   Scott P. Jang
21                                                 Attorneys for Defendants
                                                   LHOIST NORTH AMERICA OF
22                                                 ARIZONA, INC.
23
     Dated: October 4, 2019                        RICK OLAGUIBEL
24

25
                                           By:     __/s/ Rick Olaguibel__________________
26                                                 Proceeding Pro Se
27
     1
28    Pursuant to Local Rule 5-1(i), the ECF-filing party attests that concurrence in the filing of this
     document has been obtained from each of the signatories.
                                              2
     NOTICE OF SETTLEMENT & STIPULATION AND [PROPOSED] ORDER RE: DEF.’S
     MOTION TO COMPEL AND MOTION FOR SANCTIONS                Case No. 3:18-cv-07655 MMC JCS
 1                                         [PROPOSED] ORDER
 2          Pursuant to the Parties’ stipulation, and good cause appearing, the Court orders as follows:
 3          1.      The Parties shall work to finalize a written settlement agreement. The Parties shall
 4   file a status report with the Court within 60 days of the date of this order if the case has not been
 5   dismissed pursuant to the terms of the Parties’ settlement agreement.
 6          2.      Defendant’s motion to compel (ECF No. 42) and motion for sanctions (ECF No.
                                                                deemed withdrawn without prejudice.
 7   43), which are currently set for hearing on October 25, 2019, are held in abeyance. In the event
                                                                        ^
 8   the Parties inform the Court that a final settlement agreement could not be reached, the Court will
                           motions may be renoticed for
 9   set a new opposition deadline and reschedule the hearing. on Defendant’s motions. Defendant’s
                                                        ^
10   right to pursue the matters encompassed by the motions will not be affected or prejudiced by the
11   current October 22, 2019, discovery deadline.
12          3.      In the event the Parties inform the Court that a final settlement agreement could
13   not be reached, the fact discovery deadline for Defendant shall be extended to a reasonable date
14   set by the Court.
15   IT IS SO ORDERED.
16

17                                         ____________________________________________
                                               ____________________
                                               __                   ________________
                                                                    __
            October
             _____ 10, 2019
     Date: _______________
                                           Senior U.S.
                                               or U    District
                                                   .S. D
                                                   .S   istrict Court Judge Maxin
                                                                            Maxine
                                                                               in  M. Chesney
                                                                                ne M
18

19
                    4841-8219-8697, v. 1
20

21

22

23

24

25

26

27

28
                                              3
     NOTICE OF SETTLEMENT & STIPULATION AND [PROPOSED] ORDER RE: DEF.’S
     MOTION TO COMPEL AND MOTION FOR SANCTIONS                Case No. 3:18-cv-07655 MMC JCS
